DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-2, 5-9, 12, 15-17, and 20 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. James Hallenbeck on November 12, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method comprising: 
receiving a transaction dataset including data representative of a plurality of transactions, data representative of each of the plurality of transactions including 
processing the transaction dataset according to Word2vec algorithm to generate a data representation for each of a plurality of unique products included generated data representation s a context of a unique product with regard to each of a plurality of other products included in the generated data representation, the processing including: 
treating the plurality of unique products as words and consumer purchase transactions as 
mapping, with the data contextualizing algorithm, each unique word of the treated plurality of unique products and consumer purchase transactions in a vector space of N dimensions, the vector representing [[a]] the context of the unique product and an associated consumer purchase transaction within the vector space, wherein N is an integer greater than 1; and 
wherein [[a]] distances between pairs of vectors [[is]] within the vector space are representative of similarity levels such that a lesser distance represents a greater similarity and a greater distance represents a lesser similarity; 
processing the generated data representations of the plurality of unique products included in the transaction dataset according to a clustering algorithm to partition the plurality of unique products product cluster containing respective products that are similar to one another; and 
storing and outputting a cluster representation of each of the product clusters including data identifying products and a product cluster[[s]] to which the identified products are partitioned, the cluster representation including at least one of complimentary products and substitute products.  
Claim 2. (Original) The method of claim 1, wherein the data contextualizing algorithm is performed by a context module that executes on a computing device that receives the transaction dataset electronically.  
Claims 3-4. (Canceled)
Claim 5. (Original) The method of claim 2, wherein the clustering algorithm is performed by a clustering module that executes on the computing device.  
Claim 6. (Currently Amended) The method of claim 5, wherein the clustering module performs ted by the context module.  
Claim 7. (Currently Amended) The method of claim 1, wherein the number of product clusters output by the clustering algorithm is based on a configuration setting.  
Claim 8. (Currently Amended) The method of claim 1, wherein cluster representations of the product clusters are accessed by other processes that identify one or both of interchangeable and complimentary products.  



Claim 9. (Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions thereon to implement a method comprising: 	
receiving a transaction dataset including data representative of a plurality of transactions, data representative of each of the plurality of transactions including at least one product purchased within the transaction; 
processing [[a]] the transaction dataset according to Word2vec algorithm to generate a data representation a plurality of unique products included , each generated data representation represents a context of a unique product with regard to each of a plurality of other products included in the generated data representation, the processing including: 
treating the plurality of unique products as words and consumer purchase transactions as 
mapping, with the data contextualizing algorithm, each unique word of the treated plurality of unique products and consumer purchase transactions in a vector space of N dimensions, the vector representing [[a]] the context of the unique product and an associated consumer purchase transaction within the vector space, wherein N is an integer greater than 1; and 
wherein [[a]] distances between pairs of vectors [[is]] within the vector space are representative of similarity levels such that a lesser distance represents a greater similarity and a greater distance represents a lesser similarity; 
processing the generated data representations of the plurality of unique products included in the transaction dataset according to a clustering algorithm to partition the plurality of unique products product cluster containing respective products that are similar to one another; and 
storing and outputting a cluster representation of each of the product clusters including data identifying products and a product cluster[[s]] to which the identified products are partitioned, the cluster representation including at least one of complimentary products and substitute products.  
Claims 10-11. (Canceled) 
Claim 12. (Currently Amended) The non-transitory computer readable medium of claim 9, wherein the data contextualizing algorithm is performed by a context module that executes on a computing device that either receives or retrieves the transaction dataset electronically.  
Claims 13-14. (Canceled)
Claim 15. (Currently Amended) The non-transitory computer readable medium of claim 12, wherein the clustering algorithm is performed by a clustering module that executes on the computing device.  
Claim 16. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the clustering module performs ted by the context module.  


Claim 17. (Currently Amended) A system comprising: 
a processor and a memory device storing instructions executable by the processor to perform a method comprising: 
receiving a transaction dataset including data representative of a plurality of transactions, data representative of each of the plurality of transactions including at least one product purchased within the transaction;
processing [[a]] the transaction dataset according to Word2vec algorithm to generate a data representation a plurality of unique products included , each generated data representation represents a context of a unique product with regard to each of a plurality of other products included in the generated data representation, the processing including: 
treating the plurality of unique products as words and consumer purchase transactions as 
mapping, with the data contextualizing algorithm, each unique word of the treated plurality of unique products and consumer purchase transactions in a vector space of N dimensions, the vector representing [[a]] the context of the unique product and an associated consumer purchase transaction within the vector space, wherein N is an integer greater than 1; and 
wherein [[a]] distances between pairs of vectors [[is]] within the vector space are representative of similarity levels such that a lesser distance represents a greater similarity and a greater distance represents a lesser similarity; 
processing the generated data representations of the plurality of unique products included in the transaction dataset according to a clustering algorithm to partition the plurality of unique products product cluster containing respective products that are similar to one another; and 
storing and outputting a cluster representation of each of the product clusters including data identifying products and a product cluster[[s]] to which the identified products are partitioned, the cluster representation including at least one of complimentary products and substitute products.
Claims 18-19. (Canceled)
Claim 20. (Currently Amended) The method of claim [[19]] 17, wherein: 
the clustering algorithm is executed by a clustering module that executes of the computing device; and 
the clustering module performs ted by the context module.





Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Sarkar (Pub. No. US 2010/0223261) teaches communication and collaboration that uses a generalized annotation based mechanism such that items can be shared amongst users and both items and users can be searched and ranked based on existing Information Retrieval ranking techniques. A new method is introduced for clustering users and items simultaneously on the basis of category contexts. These mechanisms are leveraged to create a mechanism that allows for publishing and subscribing items based on context.
ii)	Katukuri et al. (Pub. No. US 2015/0095185) teaches accessing a selection of queries executed on a database of items. The selection of queries may be used to retrieve a plurality of items from the database. The plurality of items may be grouped into one of multiple clusters based on similarities between items. The method may further include receiving a recommendation request related to an item corresponding to a first cluster of the multiple clusters. A recommendation may be generated using a related item selected from the first cluster.  
iii)	Krishmamurthy et al. (Pub. No. US 2018/0068371) teaches learning vector-space representations of items for recommendations using word embedding models. A word embedding model is used to produce item vector representations of items based on considering items interacted with as words and items interacted with during sessions as sentences. The item vectors are used to produce item recommendations similar to currently or recently viewed items. 
iv)	Straub et al. (Pat. No. US 6,035,284) teaches automatically and objectively determining products sold by an account that are candidates for deletion from the account's inventory includes a memory and a processor communicatively coupled to the memory. Account data and the product attribute data are associated, where the account data includes an account sort measure for each product of a plurality of account products. Each product identifier of the product attribute data identifies its respective product with a product group consisting of a cluster of products that are considered substitutes for each other. 
v)	Misra et al. (Pub. No. US 2019/0121867) teaches a multi-stage clustering analysis on a plurality of items in a category associated with a selected item using a set of interrelationship factors. The multi-stage cluster component generates a cluster of non-substitute item-pairs, a cluster of traditional substitute item-pairs, and a cluster of variety item-pairs. The set of interrelationship factors includes at least one of measure of association, brand similarity, pack-size similarity, demographic similarity, item description similarity, lift, and/or percentage same-basket variable. A propensity score is generated for each item-pair. The propensity score is utilized to identify traditional substitute items and variety substitute items. Each substitute item is ranked based on the generated propensity score. The ranking is used to identify potential low-performance items for removal from inventory.
vi)	Lessing et al. (Pub. No. US 2009/0172035) teaches a database for storing information concerning customers of the hospitality or gaming business, customer activities, and products and services provided by the hospitality or gaming business. Data is stored and organized within the database in accordance with a logical data model comprising a plurality of entities and relationships organized within subject areas defining the manner in which information concerning casino customers, casino comps or rewards, and gaming sessions engaged in by the casino customers is stored and organized within the database.
vii)	Chao (Pub. No. US 2020/0159773) teaches generating matching metadata vectors for identifying content items in a store searchable by input vectors, the method comprising: receiving multiple training inputs, each training input comprising a content identifier indicative of a content item, and at least one natural language description of the content item; generating at least one vector, each vector corresponding to one text component; determining a weighting for each vector with respect to the item; and defining a metadata vector for each item comprising the vectors containing the adjusted attributes for that item and the weighting for each vector.
viii)	Daniel et al. (Pub. No. US 2018/0150525) teaches a product node may comprise information relating to the product, such as pricing information, descriptive information, manufacturer information, availability information, and other relevant information. For example, each of the items on a menu for a restaurant may be represented within the social graph with a product node describing each of the items. A product node may be linked by an edge to the business providing the product. Where multiple businesses provide a product, each business may have a distinct product node associated with its providing of the product or may each link to the same product node.


viii)	Pande et al. (Pub. No. US 2021/0166179) teaches word embeddings model, a typical word embedding process, such as word2vec, may be used to learn a real-valued vector representation for a predetermined fixed size vocabulary from a corpus of text. In this context, a word2vec model is generated from the item description and item attributes, which are considered as a sentence, with each attribute name and value being considered a word. This gives a unique representation to each attribute of an item. Once these embeddings are obtained, the mean is taken for each attribute to obtain embedding for the product. The similarity between generated embeddings are then used to generate substitutable items. 
ix)	Bordawekar et al. (Pub. No. US 2018/0267976) teaches CI queries may be used in a number of retail cases, such as customer analytics to find similar customers based on buying patterns (e.g., purchased items, frequency, amount spent, etc.) Additionally, CI queries may be used for feature-based product substitution to suggest alternative item similar to a given item but different in some features, such as ingredients, price, nutritional values, etc., allowing for more intelligent recommendations than traditional market-basket recommendations. CI queries may also be used for advanced sales predictions using external data to predict sales of a new item being introduced based on sales of related or similar items currently being sold.





Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-2, 5-9, 12, 15-17, and 20:
In interpreting the claims filed on 1 September 2021, the interview dated 12 November 2021, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 9, and 17.
Other dependent claims are also allowed based on their dependencies on claims 1, 9, and 17.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                 November 12, 2021